NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 25, 2021 *
                               Decided August 26, 2021

                                        Before

                        DIANE S. SYKES, Chief Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 21-1335

KEVIN L. MARTIN,                                 Appeal from the United States District
     Petitioner-Appellant,                       Court for the Northern District of
                                                 Indiana, South Bend Division.

      v.                                         No. 3:19-CV-861-DRL-MGG

FRANK VANIHEL,                                   Damon R. Leichty,
    Respondent-Appellee.                         Judge.




      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1335                                                                        Page 2

                                       ORDER

        Kevin Martin, an Indiana inmate, 1 injured a correctional officer by kicking his
cell’s door while the officer was securing it. A disciplinary hearing officer found Martin
guilty of attempted battery and sanctioned him with a loss of good-time credit. Martin
petitioned for a writ of habeas corpus under 28 U.S.C. § 2254, seeking to overturn the
disciplinary decision. He asserted that he was not adequately notified of the charges
against him, in violation of his due process rights under the Fourteenth Amendment.
The district court denied the petition because Martin received constitutionally adequate
notice. We agree and so affirm.

       Martin received a conduct report charging him with battery for an incident that
occurred during a mail delivery. A correctional officer and caseworker were delivering
mail to Martin through the cuff port in his cell’s door when he grabbed for a cup as if he
were going to throw the cup’s contents at them. The officer managed to shut the cuff
port, but Martin kicked the door as the officer was locking the cuff port, causing small
cuts to the officer’s wrist.

       Martin pleaded not guilty to the charge. To prepare his defense, he requested
and received statements from prison staff as well as a photograph of the officer’s
injured wrist. Martin also requested the officer’s medical records and video footage of
the incident. But the officer had not received treatment for the injury, so he had no
relevant records, and prison officials had security concerns about showing Martin the
footage, so they gave him a written summary instead.

        After a hearing, a disciplinary hearing officer found Martin guilty of attempted
battery. As relevant here, she sanctioned Martin with a loss of 90 days of good-time
credit.

      Martin petitioned for a writ of habeas corpus under § 2254. He contended that he
had been deprived of good-time credit without due process because the conduct report
charged him with battery (not attempt), the prison did not give him the evidence he
requested, the report was retaliatory, the hearing officer was biased, and her decision
was unsupported by the evidence.



      1
         Martin was housed at the Wabash Valley Correctional Facility at the time of the
incident. Although he was briefly transferred to another prison, he has since returned to
Wabash Valley with this court’s authorization. See FED. R. APP. P. 23(a).
No. 21-1335                                                                         Page 3

        The district judge denied the petition because the prison afforded Martin all the
process required by the Fourteenth Amendment. The judge decided that the hearing
officer’s decision was supported by some evidence—the conduct report, the video
footage of the incident, and witness statements. The judge further determined that the
facts in the conduct report sufficiently warned Martin that he could be found guilty of
attempted battery, and the prison reasonably gave him a summary instead of the
footage for security reasons. Finally, the judge explained, Martin had not offered any
evidence that the hearing officer was biased.

       On appeal, Martin maintains that he was not given adequate notice of the charge
of attempted battery because the conduct report charged him only with battery. But the
notice Martin received was sufficient. A notice is adequate if it includes facts sufficient
to apprise an inmate that he could be subject to a charge, even if the notice specifies a
charge different from that of which the inmate is eventually found guilty. See Northern
v. Hanks, 326 F.3d 909, 910–11 (7th Cir. 2003) (citing Wolff v. McDonnell, 418 U.S. 539,
563–64 (1974)). Here, Martin received written notice of facts sufficient to warn him that
he could be subject to an attempted battery charge: The conduct report described his
attempts to throw liquid at and to kick prison staff, as well as the injury he inflicted
upon the officer.

       Martin’s remaining arguments also fail. He contends that the modified charge
shows that the hearing officer was biased against him. But the hearing officer was
entitled to modify the charge because it was supported by the facts in the conduct
report, see id. at 910–11, and Martin provided no other evidence of bias. Martin also says
that the modified charge kept him from collecting and presenting relevant evidence in
his defense. But he has not explained what other evidence he would have sought.

                                                                               AFFIRMED